Dear Senator Doctorian:
This letter is in answer to your request which reads as follows:
         "Missouri Statute clearly identifies what a coroner must do if he is notified that a person died of violence or casualty (58.260). It does not identify exactly when a coroner should be asked to investigate a death."
Section 58.260, RSMo 1978, reads as follows:
         "Every coroner, so soon as he shall be notified of the dead body of any person, supposed to have come to his death by violence or casualty, being found within his county, shall make out his warrant, directed to the sheriff of the county where the dead body is found, requiring him forthwith to summon a jury of six good and lawful citizens of the county, to appear before such coroner, at the time and place in his warrant expressed, and to inquire, upon a view of the body of the person there lying dead, how and by whom he came to his death."
The language of this statute is clear and unambiguous. As soon as a coroner is notified of a person supposed to have come to his death by violence or casualty, he is to begin his statutory duties. As indicated in Section 58.610, RSMo 1978, no jury is required, but the coroner still shall view the body and declare the cause of death when:
         "[S]ome credible person shall have declared, under oath, to the coroner, that the person whose body is to be viewed came to his death by violence, or other criminal act of another. . ."
The meaning of the word "casualty" was explained in a prior opinion of this office, Opinion No. 77, to the Honorable L.D. Rice, March 8, 1933. A copy of that opinion is enclosed for your information. According to that opinion, which we feel is still correct today, "casualty" means, "a fatal or serious accident; disaster; accidental death or disablement; that which occurs by chance."
The word "violence" is defined as "force, `physical force; force unlawfully exercised.'" Agee v. Employer's LiabilityAssurance Corporation, 213 Mo.App., 693, 698, 253 S.W. 46
(K.C. App., 1923).
We also enclose Op. No. 6 rendered November 26, 1951 to G.C. Beckham which is self-explanatory.
It is, therefore, our view that a coroner is required to investigate a death as soon as he is notified that a person was supposed to have come to his death by violence or casualty.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosures Att'y Gen. Op. No. 77, Rice, 3/8/33
  Att'y Gen. Op. No. 6 Beckham, 11/26/51